Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 


 
This Employment Agreement (“Agreement”), dated as of July   , 2012, (the
“Effective Date”) is made and entered into by and between SeaBright Insurance
Company an Illinois domiciled insurance company and wholly-owned subsidiary of
SeaBright Holdings, Inc. (collectively, “Employer”), and Neal A. Fuller
(“Executive”).


WHEREAS, Employer and Executive entered into a Revised Offer Letter (“Offer
Letter”) on August 25, 2011, through which Executive agreed to certain terms in
exchange for a position of employment with Employer as Senior Vice President
Chief Financial Officer and Assistant Secretary, a copy of which Offer Letter is
attached hereto as Exhibit “A”;


WHEREAS, Employer and Executive entered into an Amendment to Employment Offer
Letter Agreement (“Offer Letter Amendment”) on February 21, 2012, a copy of
which Offer Letter Amendment is attached hereto as Exhibit “B”;


WHEREAS, Employer and its parent company, SeaBright Holdings, Inc., a Delaware
Corporation and all of its subsidiary companies on the one hand, and Executive
on the other hand entered into a Confidentiality and Nonuse Agreement on August
11, 2011 through which Executive agreed to maintain the confidentiality of
Employer’s Proprietary Information and through which Executive acknowledged
Employer’s ownership of certain intellectual property, a copy of which
Confidentiality and Nonuse Agreement is attached hereto as Exhibit “C”;


WHEREAS, Executive continues in his position of Senior Vice President, Chief
Financial Officer and Assistant Secretary without change or interruption; and


WHEREAS, Executive and Employer now wish to terminate and supersede their
respective obligations under the August 25, 2012 Offer Letter and the February
21, 2012 Offer Letter Amendment, and to be bound by the terms of this Agreement.


NOW THEREFORE, in consideration of the foregoing recitals, which shall
constitute a part of this Agreement, and of the mutual promises contained
herein, and intending to be legally bound, the parties agree as follows:


1.           PERIOD OF EMPLOYMENT.  Executive will be employed by Employer on an
at will basis subject to the provisions of Section 4.


2.           POSITION AND RESPONSIBILITIES.


(a)           Position.  Executive accepts continued employment with Employer as
Senior Vice President, Chief Financial Officer and Assistant Secretary and shall
perform all services appropriate to that position, as well as such other
services as may be assigned by Employer.  Executive shall devote his best
efforts and full-time attention to the performance of his duties.  Executive
shall be subject to the direction of Employer, which shall retain full control
of the means and methods by which he performs the above services and of the
place(s) at which all services are rendered.  Executive shall be expected to
travel if necessary or advisable in order to meet the obligations of his
position.
 
 
1

--------------------------------------------------------------------------------

 


(b)           Other Activity.  Except upon the prior written consent of
Employer, Executive (during the Period of Employment) shall not (i) accept any
other employment; or (ii) engage, directly or indirectly, in any other business,
commercial, or professional activity (whether or not pursued for pecuniary
advantage) that is competitive with Employer, creates a conflict of interest
with Employer, or otherwise interferes with the business of Employer or any
Affiliate (and shall immediately cease any such ongoing activity that becomes so
competitive, begins to create such a conflict or begins to interfere with the
business of Employer or any Affiliate).  An “Affiliate” shall mean any person or
entity that directly or indirectly controls, is controlled by, or is under
common control with Employer.


3.             COMPENSATION AND BENEFITS.


(a)           Salary.  In consideration of the services to be rendered under
this Agreement, Employer shall pay Executive per year (“Base Salary”) of
$350,000, payable in regular installments in accordance with Employer’s general
payroll policies for salaried employees, in effect from time to time.  All
compensation and comparable payments to be paid to Executive under this
Agreement shall be less all applicable withholdings required by
law.  Executive’s Base Salary will be reviewed for market and performance
adjustments within ninety (90) days of the beginning of each calendar year
during the Period of Employment by Employer’s Board of Directors (the “Board”)
and may be adjusted after such review in the Board’s sole discretion.


(b)           Sign-on Bonus.  Executive received a sign on bonus of $65,000 on
September 15, 2011.  This bonus is subject to 100% recapture should Executive
not be employed by Employer or not be an employee in good standing twelve (12)
months from the bonus payment date.  This recapture provision will not apply if
Employer experiences a material change in control and, as a result, Executive’s
position is eliminated or Executive’s compensation package is substantially
reduced.


(c)           Bonus.  Executive will be eligible to receive an annual bonus in a
target amount equal to 65% of Executive’s Base Salary, earned as of December
31st of each year, based upon achievement by Executive and achievement by
Employer of performance criteria and other goals established by the Board (after
consultation with Employer) on an annual basis prior to the commencement of each
calendar year or as soon as reasonably practicable thereafter.  The bonus
payable in respect of any given year during the Period of Employment shall be
paid within thirty (30) days following the delivery of Employer’s annual audited
statutory financial statements for such year.  Executive must be employed by
Employer on the last day of the calendar year for which any bonus relates in
order to receive any such bonus hereunder.  The target amount of Executive’s
bonus as set forth above will be reviewed for market and performance adjustments
within sixty-five (65) days of the beginning of each calendar year during the
Period of Employment by the Board and may be adjusted after such review in the
Board’s sole discretion.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Benefits.  Executive shall be entitled to vacation leave in
accordance with Employer’s standard policies for salaried employees, in effect
from time to time.  Effective upon hire, Executive is entitled to an amount
equal to four weeks vacation annually, plus floating holidays as provided in
Employer’s vacation policy and holiday schedule.  Executive's vacation allowance
accrues based on date of hire.  As Executive becomes eligible, he shall have the
right to participate in and to receive benefits from all present and future
benefit plans specified in Employer’s policies and generally made available to
salaried employees of Employer from time to time.  The amount and extent of
benefits to which Executive is entitled shall be governed by the specific
benefit plan, as amended.  Executive also shall be entitled to any benefits or
compensation tied to termination as described in Section 4.  Employer reserves
the ability, in its sole discretion, to adjust benefits provided to Executive in
connection with the adjustment of benefits to salaried employees.  No statement
concerning benefits or compensation to which Executive is entitled shall alter
in any way the term of this Agreement, any renewal thereof, or its termination.


(e)           Expenses.  Employer shall reimburse Executive for reasonable
travel and other business expenses incurred by Executive in the performance of
his duties, subject to reasonable documentation thereof and in accordance with
Employer’s policies in effect from time to time.


(f)           Sign-On Restricted Stock.  Effective October 19, 2011 (the date of
grant), Employer granted Executive 75,076 shares of restricted stock equaling
$500,006 on the date of grant, awarded pursuant to SeaBright Holdings, Inc.’s
Amended and Restated 2005 Long-Term Equity Incentive Plan (the “2005 Plan”) as
amended and restated as of April 4, 2012.  This grant made in connection with
Executive’s sign-on is subject to Employer’s customary vesting schedule which is
three year “cliff vesting.”  Upon the third anniversary of the date of the
grant, the restricted stock shall vest 100%.  Prior to vesting, restricted stock
may not be sold, pledged or transferred and is subject to other conditions and
restrictions more fully described in the Plan.


(g)           Restricted Stock and Incentive Stock Option Guarantee.  For the
2012 performance year only, Executive is also entitled to a restricted stock and
an incentive stock option award guarantee with a total value of $350,000, such
award to be 75% restricted stock and 25% incentive stock options.  This
Agreement contemplates that the foregoing restricted stock and incentive stock
option awards totaling $350,000 will be made in the first quarter of calendar
year 2013, subject to the approval of the Compensation Committee, with the
restricted stock cliff vesting in 2016 and the incentive stock options vesting
ratably over 4 years.   All shares of restricted stock and incentive stock
options are granted on the terms and conditions pursuant to the 2005 Plan,
attached to and incorporated into this Agreement as Exhibit D.
 
 
3

--------------------------------------------------------------------------------

 


(h)           Withholding.  Any and all payments made pursuant to this Agreement
shall be subject to all withholding required in accordance with applicable
federal, state or local law.


4.             TERMINATION OF EMPLOYMENT.


(a)           By Employer Without Cause.  At any time, Employer may terminate
Executive without Cause (as defined below), effective as of the date specified
in a written notice from Employer to Executive.  Employer may discipline or
demote Executive with or without Cause and with or without prior
notice.  Employer may discipline, demote, or dismiss Executive as provided in
this Section 4 notwithstanding anything to the contrary contained in or arising
from any statements, policies or practices of Employer relating to the
employment, discipline, or termination of its employees.  If Executive’s
employment with Employer is terminated by Employer without Cause, Executive
shall be entitled to continue to receive his Base Salary payable in regular
installments as special severance payments from the date of termination for a
period of twelve (12) months thereafter, or until Executive obtains other
employment (but with it being understood that Executive shall be under no duty
to seek alternative employment during the Severance Period), whichever first
occurs (the “Severance Period”), if and only if Executive has executed and
delivered to Employer the General Release substantially in form and substance as
set forth in Exhibit E attached hereto and only so long as Executive has not
revoked or breached the provisions of the General Release or breached the
provisions of this Agreement or any ancillary agreement and does not apply for
unemployment compensation chargeable to Employer during the Severance Period,
and Executive shall not be entitled to any other salary, compensation or
benefits after termination of the Period of Employment, except as specifically
provided for in Employer’s employee benefit plans or as otherwise expressly
required by applicable law (such as COBRA).  Notwithstanding anything to the
contrary contained in this Section 4(a), in the event Executive breaches the
provisions of this Agreement or any ancillary agreement, the severance amounts
payable by Employer under this Section 4(a) shall not terminate unless and until
more than ten (10) days have elapsed from and after the date written notice of
such breach has been delivered to Executive without such breach having been
cured during such 10-day period.
 
 
4

--------------------------------------------------------------------------------

 


(b)           By Employer For Cause.  At any time, and without prior notice
(except as otherwise provided in the definition of Cause set forth below),
Employer may terminate Executive for Cause.  Employer shall pay Executive all
compensation then due and owing; thereafter, all of Employer’s obligations under
this Agreement shall cease.  Termination shall be for “Cause” if Executive: (i)
is inattentive to his lawful duties after at least one written notice has been
provided to Executive and Executive has failed to cure the same within a 30-day
period thereafter; (ii) reports to work under the influence of alcohol or
illegal drugs, or uses illegal drugs (whether or not at the workplace); (iii)
engages in  conduct causing the Employer  public disgrace or disrepute or
economic harm; (iv) breaches his duty of loyalty to Employer or engages in any
acts of dishonesty or fraud with respect to Employer or any of its business
relations; (v) is convicted of a felony or any crime involving dishonesty,
breach of trust, or physical or emotional harm to any person (or enters a plea
of guilty or nolo contendere with respect thereto); (vi) breaches any material
term of this Agreement, any ancillary agreement or any other agreement between
Executive and Employer or any of Employer's Affiliates and such breach (if
capable of cure) is not cured within thirty (30) days following written notice
thereof from Employer, except that Executive acknowledges that a breach of his
obligations under Section 2(b) of this Agreement cannot be cured; (vii) is
insubordinate; (viii) engages in improper conduct towards any employee or agent
of Employer or Employer's Affiliates; or (ix) is terminated for substandard
performance.  For purposes of this Agreement, “substandard performance” shall be
defined as willful refusal to perform or substantial disregard of duties
properly assigned by Employer or their Affiliates.  The Board shall give
Executive written notice of the Board’s concern over Executive’s performance,
and Executive shall have thirty (30) days to prepare for a meeting with the
Board, at which time Executive may present any information on market competitive
conditions and any other factors bearing on his and Employer’s
performance.  After consideration of these and such other factors as the Board
may deem relevant, if a majority of the Board determines in good faith that
Employer’s future performance would be best served by a change in management,
the Board may terminate Executive’s employment for “substandard performance”
following the expiration of such 30-day period.


(c)           Voluntary Termination by Executive.  At any time, Executive may
terminate his employment for any reason, with or without cause, by providing
Employer at least thirty (30) days’ advance written notice.  Employer shall have
the option, in its complete discretion, to make Executive’s termination
effective at any time prior to the end of such notice period.  On the date of
such termination, Employer shall pay Executive all compensation then due and
owing through such date; and, thereafter, all of Employer’s obligations under
this Agreement shall cease.


(d)           Termination Upon Death or Permanent Disability.  Executive’s
employment with Employer shall also terminate upon Executive’s death or
permanent mental or physical disability or other incapacity (as determined by
the Board in its good faith judgment).  Upon any such termination, Employer
shall pay Executive (or Executive’s estate or legal representative or guardian)
all compensation then due and owing; thereafter, all of Employer’s obligations
under this Agreement shall cease.


(e)           Termination of Compensation.  Except as otherwise expressly
provided herein, all of Executive’s rights to salary, bonuses, employee benefits
and other compensation hereunder which would have accrued or become payable
after the termination or expiration of the Period of Employment shall cease upon
such termination or expiration, other than those expressly required under
applicable law (such as COBRA).
 
 
5

--------------------------------------------------------------------------------

 


(f)           Termination Obligations.


(i)           Executive agrees that all property, including, without limitation,
all equipment, tangible Proprietary Information (as defined below), documents,
books, records, reports, notes, contracts, lists, computer disks (and other
computer-generated files and data), and copies thereof, created on any medium
and furnished to, obtained by, or prepared by Executive in the course of or
incident to his employment, belongs to Employer and shall be returned promptly
to Employer upon termination of the Period of Employment.


(ii)         All employee and other benefits to which Executive is otherwise
entitled shall cease upon Executive’s termination, unless explicitly continued
either under this Agreement or under any specific written policy or benefit plan
of Employer.


(iii)        Upon termination of the Period of Employment, Executive shall be
deemed to have resigned from all offices and directorships then held with
Employer or any Affiliate.


(iv)         The representations and warranties contained in this Agreement and
Executive’s obligations under this Section 4(f) shall survive the termination of
the Period of Employment and the expiration of this Agreement.


(g)           For sixty (60) days following any termination of the Period of
Employment, Executive shall cooperate in a reasonable manner with Employer in
all matters relating to the winding up of pending work on behalf of Employer and
the orderly transfer of work to other employees of Employer.  At all times
following any termination of the Period of Employment, Executive shall also
cooperate in the defense of any action brought by any third party against
Employer that relates in any way to Executive’s acts or omissions while employed
by Employer; provided that Employer shall reimburse Executive for his reasonable
out-of-pocket expenses after being provided with reasonable documentation of
such expenses.


5.           NONCOMPETITION.  Executive acknowledges and agrees with Employer
that Executive’s services to Employer are unique in nature and that Employer’s
goodwill would be irreparably damaged if Executive were to provide similar
services to any person or entity competing with Employer or engaged in a similar
business.  Executive accordingly covenants and agrees with Employer that:


(a)           Commencing with the termination of Executive’s employment with
Employer for any reason and continuing for 1 year from said termination date
(the “Non-Competition Period”), Executive shall not directly or indirectly,
either for himself or for any other individual, corporation, partnership, joint
venture or other entity, participate in any business (including, without
limitation, any division, group or franchise of a larger organization) anywhere
in the world which engages or which proposes to engage in the promotion,
service, underwriting, issuance or sale of insurance policies providing United
States Longshoremen and Harbor Worker’s coverage,  other coverage under the
Jones Act,  State Act workers’ compensation insurance, related workers’
compensation or similar insurance or reinsurance, or any alternative dispute
resolution insurance or which engages in or proposes to engage in  any other
business hereafter conducted by Employer or its Affiliates prior to Executive’s
termination (collectively, the “USL&H Business”).  For purposes of this
Agreement, the term “participate in” shall include, without limitation, having
any direct or indirect interest in any corporation, partnership, joint venture
or other entity, whether as a sole proprietor, owner, stockholder, partner,
joint venturer, creditor or otherwise, or rendering any direct or indirect
service or assistance to any individual, corporation, partnership, joint venture
and other business entity (whether as a director, officer, manager, supervisor,
employee, agent, consultant or otherwise).  Without limiting the generality of
the foregoing, Executive agrees that during the Non-Competition Period he will
not, directly or indirectly, either for himself or for any other individual,
corporation, partnership, joint venture or other entity, form or acquire any
insurance company licensed to write or service USL&H Business.
 
 
6

--------------------------------------------------------------------------------

 


(b)           If, at any time of enforcement of this Agreement, a court or
arbitrator shall hold that the duration, scope or area restrictions, stated
herein are unreasonable under circumstances then existing, the parties hereto
agree that the maximum period, scope or geographic area reasonable under such
circumstances shall be substituted for the stated period, scope or geographic
area reasonable under such circumstances and that the court shall be allowed and
directed to revise the restrictions contained herein to cover the maximum
period, scope and area permitted by law.


(c)           In the event of an alleged breach or violation by Executive of
Section 5 of this Agreement during the 1 year Non-Competition Period beginning
on the date of Executive’s termination and continuing for 1 year thereafter, the
period of Executive’s non-competition shall be tolled until such alleged breach
or violation has been duly cured.


(d)           Executive agrees that the restrictions contained in this Section 5
are reasonable and that Executive has received adequate and valuable
consideration in exchange therefore.


6.             NONSOLICITATION.  Commencing with the termination of Executive’s
employment with Employer for any reason, and continuing for 1 year from said
termination date, Executive shall not directly or indirectly induce or attempt
to induce any employee of Employer to leave the employ of Employer or their
Affiliates, or in any way interfere with the relationship between Employer or
their Affiliates and any employee thereof (other than through general
advertisements for employment not directed at employees of Employer).


7.             NONDISCLOSURE AND NONUSE OF PROPRIETARY INFORMATION.


(a)           Executive shall not disclose or use at any time, either during his
employment with Employer or thereafter, any Proprietary Information (as defined
below) of which Executive is or becomes aware, whether or not such information
is developed by him, except to the extent that such disclosure or use is
directly related to and required by Executive’s performance of duties assigned
to Executive by Employer.  Executive shall take all appropriate steps to
safeguard Proprietary Information and to protect it against disclosure, misuse,
espionage, loss and theft.  The foregoing shall not, however, prohibit
disclosure by Executive of Proprietary Information that has been published in a
form generally available to the public prior to the date Executive proposes to
disclose such information.  Information shall not be deemed to have been
published merely because individual portions of the information have been
separately published, but only if all material features comprising such
information have been published in combination.
 
 
7

--------------------------------------------------------------------------------

 


(b)           As used in this Agreement, the term “Proprietary Information”
means all information of a confidential or proprietary nature (whether or not
specifically labeled or identified as “confidential”), in any form or medium,
that relates to or results from the business, historical or projected financial
results, products, services or research or development of Employer or their
Affiliates or their respective suppliers, distributors, customers, independent
contractors or other business relations.  Proprietary Information includes, but
is not limited to, the following:  (i) internal business information (including,
without limitation, historical and projected financial information and budgets
and information relating to strategic and staffing plans and practices,
business, training, marketing, promotional and sales plans and practices, cost,
rate and pricing structures and accounting and business  methods); (ii)
identities of, individual requirements of, specific contractual arrangements
with, and information about, Employer’s and their Affiliates’ suppliers,
distributors, customers, independent contractors or other business relations and
their confidential information; (iii) trade secrets, technology, know-how,
compilations of data and analyses, techniques, systems, formulae, research,
records, reports, manuals, flow charts, documentation, models, data and data
bases relating thereto; (iv) computer software, including, without limitation,
operating systems, applications and program listings; (v) inventions,
innovations, ideas, devices, improvements, developments, methods, processes,
designs, analyses, drawings, photographs, reports and all similar or related
information (whether or not patentable and whether or not reduced to practice);
(vi) copyrightable works; (vii) intellectual property of every kind and
description; and (viii) all similar and related information in whatever form.


8.             EMPLOYER’S OWNERSHIP OF INTELLECTUAL PROPERTY.


(a)           In the event that Executive at any time during the term of his
employment, and at anytime during said term including during non-working hours
and when Executive is engaged in activity outside the course and scope of his
employment with Employer, generates, authors, conceives, develops, acquires,
makes, reduces to practice or contributes to any idea, discovery, trade secret,
invention, innovation, improvement, development, method of doing business,
process, program, design, analysis, drawing, report, data, software, firmware,
logo, device, method, product or any similar or related information (whether or
not patentable or reduced to practice or comprising Proprietary Information),
any copyrightable work (whether or not comprising Proprietary Information) or
any other form of Proprietary Information which is related to Employer’s
business or actual or demonstrably anticipated research or development
(collectively, “Intellectual Property”), Executive acknowledges that such
Intellectual Property is and shall be the exclusive property of Employer.  Any
copyrightable work prepared in whole or in part by Executive shall be deemed “a
work made for hire” to the maximum extent permitted under Section 201(b) of the
1976 Copyright Act as amended, and Employer shall own all of the rights
comprised in the copyright therein.  Without limiting the generality of the
foregoing, Executive hereby assigns his entire right, title and interest in and
to all Intellectual Property to Employer.  Executive shall promptly and fully
disclose all Intellectual Property to Employer and shall cooperate with Employer
to protect Employer’s interests in and rights to such Intellectual Property
(including, without limitation, providing reasonable assistance in securing
patent protection and copyright registrations and executing all documents as
reasonably requested by Employer, whether such requests occur prior to or after
termination of Executive’s employment with Employer).
 
 
8

--------------------------------------------------------------------------------

 


(b)          Notwithstanding the foregoing, however, Employer shall not own and
Executive shall have no obligation to assign to Employer any invention otherwise
falling within the definition of Intellectual Property for which no equipment,
supplies, facility, or trade secret information of Employer was used and that
was developed entirely on Executive’s own time, unless:  (i) such Intellectual
Property relates (A) to Employer’s business or (B) to their actual or
demonstrably anticipated research or development, or (ii) the Intellectual
Property results from any work performed by him for them under this
Agreement.  Executive has identified and described in detail on an attachment
hereto initialed by each of the undersigned party’s or their authorized
representatives, all Intellectual Property that is or was owned by him or was
written, discovered, made, conceived or first reduced to practice by him alone
or jointly with another person prior to his employment under this Agreement.  If
no such Intellectual Property is listed, Executive represents to Employer that
he does not now nor has he ever owned, nor has he made, any such Intellectual
Property.


9.             ARBITRATION.


(a)           Arbitrable Claims.  To the fullest extent permitted by law, all
disputes between Executive (and his attorneys, successors, and assigns) and
Employer (and their Affiliates, shareholders, directors, officers, employees,
agents, successors, attorneys, and assigns) of any kind whatsoever, including,
without limitation, all disputes relating in any manner to the employment or
termination of Executive, and all disputes arising under this Agreement
(“Arbitrable Claims”) shall be resolved by arbitration.  All persons and
entities specified in the preceding sentence (other than Employer and Executive)
shall be considered third-party beneficiaries of the rights and obligations
created by this Section on Arbitration.  Arbitrable Claims shall include, but
are not limited to, contract (express or implied) and tort claims of all kinds,
as well as all claims based on any federal, state, or local law, statute, or
regulation, excepting only claims under applicable workers’ compensation law and
unemployment insurance claims.  By way of example and not in limitation of the
foregoing, Arbitrable Claims shall include (to the fullest extent permitted by
law) any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and the
Rev. Code of Washington Sections 49.45.010 et seq. and 49.60.010 et seq., as
well as any claims asserting wrongful termination, harassment, breach of
contract, breach of the covenant of good faith and fair dealing, negligent or
intentional infliction of emotional distress, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, defamation, invasion of privacy, and claims
related to disability.
 
 
9

--------------------------------------------------------------------------------

 


(b)           Procedure.  Arbitration of Arbitrable Claims shall be in
accordance with the National Rules for the Resolution of Employment Disputes of
the “American Arbitration Association, as amended (“AAA Employment Rules”), as
augmented in this Agreement.  Arbitration shall be initiated by providing notice
to the other party in accordance with the notice provisions included in
Paragraph 11.  The notice of initiating arbitration shall also include a
statement of the claim(s) asserted and the facts upon which the claim(s) are
based.  Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims.  Either party may bring an action in
court to compel arbitration under this Agreement and to enforce an arbitration
award.  Otherwise, neither party shall initiate or prosecute any lawsuit or
administrative action in any way related to any Arbitrable
Claim.  Notwithstanding the foregoing, either party may, at its option, seek
injunctive relief with a federal court in the State of Washington or state court
in King County, Washington.  All arbitration hearings under this Agreement shall
be conducted in King County, Washington.  The decision of the arbitrator shall
be in writing and shall include a statement of the essential conclusions and
findings upon which the decision is based.  THE PARTIES HEREBY WAIVE ANY RIGHTS
THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS, INCLUDING WITHOUT
LIMITATION ANY RIGHT TO TRIAL BY JURY AS TO THE MAKING, EXISTENCE, VALIDITY, OR
ENFORCEABILITY OF THE AGREEMENT TO ARBITRATE.


(c)           Arbitrator Selection and Authority.  All disputes involving
Arbitrable Claims shall be decided by a single arbitrator.  The arbitrator shall
be selected by mutual agreement of the parties within thirty (30) days of the
effective date of the notice initiating the arbitration.  If the parties cannot
agree on an arbitrator, then at each party’s own expense, each party shall
select an interim arbitrator and those two interim arbitrators will collaborate
to select one arbitrator who will hear the claim.  The arbitrator who will hear
the claim must have at least ten (10) years of experience with the subject
matter at issue (i.e., employment law), be a member of the State Bar of
Washington, actively engaged in the practice of law or arbitration or a retired
Judge from the State of Washington.  The interim arbitrators shall select the
arbitrator within thirty (30) days from the date of the notice that the parties
were unable to agree upon an arbitrator.  The interim arbitrators shall
thereafter have no further jurisdiction over the matter.  The arbitrator shall
have only such authority to award equitable relief, damages, costs, and fees as
a court would have for the particular claim(s) asserted.  The fees of the
arbitrator shall be paid by the non-prevailing party.  If the allocation of
responsibility for payment of the arbitrator’s fees would render the obligation
to arbitrate unenforceable, the parties authorize the arbitrator to modify the
allocation as necessary to preserve enforceability.  The arbitrator shall have
exclusive authority to resolve all Arbitrable Claims, including, but not limited
to, whether any particular claim is arbitrable and whether all or any part of
this Agreement is void or unenforceable.
 
 
10

--------------------------------------------------------------------------------

 


(d)           Confidentiality.  All proceedings and all documents prepared in
connection with any Arbitrable Claim shall be confidential and, unless otherwise
required by law, the subject matter thereof shall not be disclosed to any person
other than the parties to the proceedings, their counsel, witnesses and experts,
the arbitrator, and, if involved, the court and court staff.  All documents
filed with the arbitrator or with a court shall be filed under seal.  The
parties shall stipulate to all arbitration and court orders necessary to
effectuate fully the provisions of this subsection concerning confidentiality.


(e)           Continuing Obligation.  The rights and obligations of Executive
and Employer set forth in this Section 9 shall survive the termination of
Executive’s employment and the expiration of this Agreement.


10.           EXECUTIVE’S REPRESENTATIONS.  Executive hereby represents and
warrants to Employer that (i) the execution, delivery and performance of this
Agreement by Executive does not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by Employer, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms.


11.           NOTICES.  Any notice or other communication under this Agreement
must be in writing and shall be effective upon delivery by hand, or three (3)
business days after deposit in the United States mail, postage prepaid,
certified or registered, and addressed to the Employer or to Executive at he
corresponding address below.  Executive shall be obligated to notify Employer in
writing of any change in his address.  Notice of change of address shall be
effective only when done in accordance with this Section.


Employer’s Notice Address:


SeaBright Insurance Company
1501 4th Avenue, Suite 2600
Seattle, WA  98101
Attn:  Chief Executive Officer
Facsimile:  (206) 269-8901


Executive’s Notice Address:


Neal A. Fuller
1141 Edmonds Street
Edmonds, WA 98020


12.           ACTION BY EMPLOYER.  All actions required or permitted to be taken
under this Agreement by Employer, including, without limitation, exercise of
discretion, consents, waivers, and amendments to this Agreement, shall be made
and authorized only by the chief executive officer of Employer.
 
 
11

--------------------------------------------------------------------------------

 


13.           INTEGRATION.  This Agreement is intended to be the final,
complete, and exclusive statement of the terms of Executive’s employment by
Employer.  This Agreement supersedes all other prior and contemporaneous
agreements and statements, whether written or oral, express or implied,
pertaining in any manner to the employment of Executive, and it may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements.  To the extent that the practices, policies, or procedures of
Employer, now or in the future, apply to Executive and are consistent with the
terms of this Agreement, the provisions of this Agreement shall control.


14.           AMENDMENTS; WAIVERS.  This Agreement may not be amended except by
an instrument in writing, signed by each of the parties.  No failure to exercise
and no delay in exercising any right, remedy, or power under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.


15.           ASSIGNMENT; SUCCESSORS AND ASSIGNS.  Executive agrees that he will
not assign, sell, transfer, delegate, or otherwise dispose of, whether
voluntarily or involuntarily, or by operation of law, any rights or obligations
under this Agreement.  Any such purported assignment, transfer, or delegation
shall be null and void.  Nothing in this Agreement shall prevent the
consolidation of Employer with, or its merger into, any other entity, or the
sale by Employer of all or substantially all of its assets, or the assignment by
Employer of any rights or obligations under this Agreement.  Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective heirs, legal representatives, successors,
and permitted assigns, and shall not benefit any person or entity other than
those specifically enumerated in this Agreement.


16.           SEVERABILITY.  If any provision of this Agreement is held by an
arbitrator or a court of competent jurisdiction to be invalid, unenforceable, or
void, the remaining provisions of this Addendum and the Employment Agreement
shall remain in full force and effect.


17.           ATTORNEYS’ FEES.  In any legal action, arbitration, or other
proceeding brought to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs.


18.           GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the law of the State of Washington.


19.           INTERPRETATION.  This Agreement shall be construed as a whole,
according to its fair meaning, and not in favor of or against any party.  By way
of example and not in limitation, this Agreement shall not be construed in favor
of the party receiving a benefit nor against the party responsible for any
particular language in this Agreement.  Captions are used for reference purposes
only and should be ignored in the interpretation of this Agreement.
 
 
12

--------------------------------------------------------------------------------

 


20.           EMPLOYEE ACKNOWLEDGMENT.  Executive acknowledges that he has had
the opportunity to consult legal counsel in regard to this Agreement, that he
has read and understands this Agreement, that he is fully aware of its legal
effect, and that he has entered into it freely and voluntarily and based on his
own judgment and not on any representations or promises other than those
contained in this Agreement.  Executive acknowledges and agrees that the
restrictions contained in Section 5 of this Agreement are reasonable and that
Executive has received adequate and valuable consideration in exchange
therefore.


21.           CODE SECTION 409A COMPLIANCE.


(a)           The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Executive and
Employer of the applicable provision without violating the provisions of Code
Section 409A.  In no event whatsoever shall Employer be liable for any
additional tax, interest or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.


(b)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”  Notwithstanding any other payment schedule
provided herein to the contrary, if Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made on the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of Executive’s “separation from
service,” and (B) the date of Executive’s death, to the extent required under
Code Section 409A.  Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and all remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
 
 
13

--------------------------------------------------------------------------------

 


(c)           To the extent that severance payments or benefits pursuant to this
Agreement are conditioned upon the execution and delivery by Executive of a
release of claims, Executive shall forfeit all rights to such payments and
benefits unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the date of
Executive’s termination of employment.  If the foregoing release is executed and
delivered and no longer subject to revocation as provided in the preceding
sentence, then the following shall apply:


(i)           To the extent that any such cash payment or continuing benefit to
be provided is not “nonqualified deferred compensation” for purposes of Code
Section 409A, then such payment or benefit shall commence upon the first
scheduled payment date immediately following the date that the release is
executed, delivered and no longer subject to revocation (the “Release Effective
Date”).  The first such cash payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon Executive’s termination of employment, and any payment made thereafter
shall continue as provided herein.


(ii)          To the extent that any such cash payment or continuing benefit to
be provided is “nonqualified deferred compensation” for purposes of Code Section
409A, then such payments or benefits shall be made or commence upon the sixtieth
(60th) day following Executive’s termination of employment.  The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior thereto under the terms of this Agreement had such payments commenced
immediately upon Executive’s termination of employment, and any payment made
thereafter shall continue as provided herein.


(d)           To the extent that any expense reimbursement or in-kind benefit
under this Agreement constitutes “non-qualified deferred compensation” for
purposes of Code Section 409A, (i) such expense or other reimbursement hereunder
shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Executive, (ii) any right
to reimbursement or in-kind benefits will not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.


(e)           For purposes of Code Section 409A, Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of Employer.


(f)           Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement  that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
 
 
14

--------------------------------------------------------------------------------

 


(g)           Unless this Agreement provides a specified and objectively
determinable payment schedule to the contrary, to the extent that any payment of
base salary or other compensation is to be paid for a specified continuing
period of time beyond the date of Executive’s termination of employment in
accordance with Employer’s payroll practices (or other similar term), the
payments of such base salary or other compensation shall be made upon such
schedule as in effect upon the date of termination, but no less frequently than
monthly.


(h)           Any annual bonus payable to Executive in accordance with the
provisions of Section 3(b) hereof shall be paid in the calendar year following
the calendar year to which such bonus relates at the same time bonuses are paid
to other senior executive officers of Employer generally.”


[Remainder of page intentionally left blank]
 
 
15

--------------------------------------------------------------------------------

 


The parties have duly executed this Agreement as of the date first written
above.
 
 



  EXECUTIVE                    
 
By:
        Neal A. Fuller  


 
 

 
SEABRIGHT INSURANCE COMPANY
                           
By:
        John G. Pasqualetto       Its: Chief Executive Officer  

 
 
16

--------------------------------------------------------------------------------

 


 
EXHIBIT A
[ex10-112.jpg]
 
17

--------------------------------------------------------------------------------

 
 
[ex10-113.jpg]
 
 
18

--------------------------------------------------------------------------------

 
 
[ex10-114.jpg]
 
 
 
19

--------------------------------------------------------------------------------

 
 
[ex10-115.jpg]
 
 
20

--------------------------------------------------------------------------------

 
 
[ex10-116.jpg]
 
 
21

--------------------------------------------------------------------------------

 
 
[ex10-117.jpg]
 
 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT B
[ex10-118.jpg]
 
 
23

--------------------------------------------------------------------------------

 
 
[ex10-119.jpg]
 
 
24

--------------------------------------------------------------------------------

 
 
[ex10-120.jpg]




 
25

--------------------------------------------------------------------------------

 


EXHIBIT C
[ex10-121.jpg]

 
 
26

--------------------------------------------------------------------------------

 
 
[ex10-122.jpg]
 
 
27

--------------------------------------------------------------------------------

 
 
EXHIBIT D


SeaBright Holdings, Inc.


Amended and Restated 2005 Long-Term Equity Incentive Plan
 

   
1.  
Purpose

 
 
This plan shall be known as the SeaBright Insurance Holdings, Inc. Amended and
Restated 2005 Long-Term Equity Incentive Plan (the “Plan”). The purpose of the
Plan shall be to promote the long-term growth and profitability of SeaBright
Insurance Holdings, Inc. (the “Company”) and its Subsidiaries by (i) providing
certain directors, officers and employees of, and certain other individuals who
perform services for, the Company and its Subsidiaries with incentives to
maximize stockholder value and otherwise contribute to the success of the
Company and (ii) enabling the Company to attract, retain and reward the best
available persons for positions of responsibility. Grants of incentive or
non-qualified stock options, restricted stock, restricted stock units, deferred
stock units, performance awards, Section 162(m) Awards or any combination of the
foregoing may be made under the Plan.
 

   
2.  
Definitions

 
(a)  “Board of Directors” and “Board” mean the board of directors of the
Company.
 
(b)  “Cause” means, unless otherwise determined by the Committee at the time of
grant of an award, the occurrence of one or more of the following events:
 
(i) Conviction of a felony or any crime or offense lesser than a felony
involving the property of the Company or a Subsidiary; or
 
(ii) Conduct that has caused demonstrable and serious injury to the Company or a
Subsidiary, monetary or otherwise; or
 
(iii) Willful refusal to perform or substantial disregard of duties properly
assigned, as determined by the Company or a Subsidiary, as the case may be; or
 
(iv) Breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary.
 
(c)  “Change in Control” means, unless otherwise determined by the Committee at
the time of grant of an award, the occurrence of one of the following events:
 
(i) if any “person” or “group” as those terms are used in Sections 13(d) and
14(d) of the Exchange Act or any successors thereto, other than an Exempt
Person, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act or any successor thereto), directly or indirectly, of securities of
the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities; or
 
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board and any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election was
previously so approved, cease for any reason to constitute a majority
thereof; or
 
 
28

--------------------------------------------------------------------------------

 
 
(iii) consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation (A) which would result in all
or a portion of the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
(B) by which the corporate existence of the Company is not affected and
following which the Company’s chief executive officer and directors retain their
positions with the Company (and constitute at least a majority of the Board); or
 
(iv) consummation of a plan of complete liquidation of the Company or a sale or
disposition by the Company of all or substantially all the Company’s assets,
other than a sale to an Exempt Person.
 
(d)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(e)  “Committee” means the Compensation Committee of the Board, which shall
consist solely of two or more members of the Board.
 
(f)  “Common Stock” means the Common Stock, par value $0.01 per share, of the
Company, and any other shares into which such stock may be changed by reason of
a recapitalization, reorganization, merger, consolidation or any other change in
the corporate structure or capital stock of the Company.
 
(g)  “Competition ” is deemed to occur if a person whose employment with the
Company or its Subsidiaries has terminated obtains a position as a full-time or
part-time employee of, as a member of the board of directors of, or as a
consultant or advisor with or to, or acquires an ownership interest in excess of
5% of, a corporation, partnership, firm or other entity that engages in any of
the businesses of the Company or any Subsidiary with which the person was
involved in a management role at any time during his or her last five years of
employment with or other service for the Company or any Subsidiaries.
 
(h)  “Disability” means a disability that would entitle an eligible participant
to payment of monthly disability payments under any Company disability plan or
as otherwise determined by the Committee. Notwithstanding the foregoing, for
purposes of the grant of an award subject to Section 409A of the Code that is
settled or distributed upon a “Disability,” “Disability” means for that purpose
that a participant is disabled under Sections 409A(a)(2)(C)(i) or (ii) of the
Code.
 
(i)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(j)  “Exempt Person” means (i) Summit Master Company, LLC, Summit Partners, LLC,
Summit Partners, L.P. or any of their affiliates, (ii) any person, entity or
group under the control of any party included in clause (i), or (iii) any
employee benefit plan of the Company or a trustee or other administrator or
fiduciary holding securities under an employee benefit plan of the Company.
 
(k)  “Family Member ” has the meaning given to such term in General
Instructions A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended,
and any successor thereto.
 
 
29

--------------------------------------------------------------------------------

 
 
(l)  “Fair Market Value ” of a share of Common Stock of the Company means, as of
the date in question, the officially-quoted closing selling price of the stock
(or if no selling price is quoted, the bid price) on the principal securities
exchange on which the Common Stock is then listed for trading (including for
this purpose the Nasdaq National Market) (the “Market”) for the applicable
trading day or, if the Common Stock is not then listed or quoted in the Market,
the Fair Market Value shall be the fair value of the Common Stock determined in
good faith by the Board taking into account the requirements of Section 409A of
the Code; provided, however, that when shares received upon exercise of an
option are immediately sold in the open market, the net sale price received may
be used to determine the Fair Market Value of any shares used to pay the
exercise price or applicable withholding taxes and to compute the withholding
taxes. For purposes of the grant of any stock option under the Plan that is
intended to be exempt from the requirements of Section 409A of the Code, Fair
Markey Value may be determined in any manner permitted under Section 409A of the
Code.
 
(m)  “Incentive Stock Option” means an option conforming to the requirements of
Section 422 of the Code and any successor thereto.
 
(n)  “Involuntary Termination ” means, unless otherwise determined by the
Committee at the time of grant of an award, (i) the participant’s involuntary
dismissal or discharge by the Company or a Subsidiary or by its or their
successor for reasons other than Cause or (ii) such individual’s voluntary
resignation following (A) a change in his or her position with the Company which
materially reduces his or her level of responsibility, (B) a reduction in his or
her level of compensation (base salary or any target incentive compensation) by
more than ten percent or (C) a relocation of such individual’s place of
employment by more than fifty (50) miles, provided and only if such change,
reduction or relocation is effected by the Company or a Subsidiary or by its or
their successor without the participant’s written consent.
 
(o)  “Non-Employee Director” has the meaning given to such term in Rule 16b-3
under the Exchange Act and any successor thereto.
 
(p)  “Non-qualified Stock Option” means any stock option other than an Incentive
Stock Option.
 
(q)  “Other Company Securities ” mean securities of the Company other than
Common Stock, which may include, without limitation, unbundled stock units or
components thereof, debentures, preferred stock, warrants and securities
convertible into or exchangeable for Common Stock or other property.
 
(r)  “Performance Goals” has the meaning set forth on Exhibit A.
 
(s)  “Retirement” means, unless otherwise determined by the Committee at the
time of grant of an award, retirement as defined under any Company pension plan
or retirement program or termination of one’s employment on retirement with the
approval of the Committee.
 
(t)  “Section 162(m) Award” means any award under the Plan that is intended to
qualify for the “performance-based” compensation exception under Section 162(m)
of the Code and the treasury regulations and other official guidance promulgated
thereunder.
 
(u)  “Subsidiary ” means a corporation or other entity of which outstanding
shares or ownership interests representing 50% or more of the combined voting
power of such corporation or other entity entitled to elect the management
thereof, or such lesser percentage as may be approved by the Committee, are
owned directly or indirectly by the Company. Notwithstanding the foregoing, for
purposes of the grant of any Incentive Stock Option, “Subsidiary” means any
subsidiary corporation of the Company within the meaning of Section 424(f) of
the Code.
 
 
30

--------------------------------------------------------------------------------

 
 
3.  
Administration

 
The Plan shall be administered by the Committee; provided that the Board may, in
its discretion, at any time and from time to time, resolve to administer the
Plan, in which case the term “Committee” shall be deemed to mean the Board for
all purposes herein. Subject to the provisions of the Plan, the Committee shall
be authorized to (i) select persons to participate in the Plan, (ii) determine
the form and substance of grants made under the Plan to each participant, and
the conditions and restrictions, if any, subject to which such grants will be
made, (iii) certify that the conditions and restrictions applicable to any grant
have been met, (iv) modify the terms of grants made under the Plan,
(v) interpret the Plan and grants made thereunder, (vi) make any adjustments
necessary or desirable in connection with grants made under the Plan to eligible
participants located outside the United States and (vii) adopt, amend, or
rescind such rules and regulations, and make such other determinations, for
carrying out the Plan as it may deem appropriate. Decisions of the Committee on
all matters relating to the Plan shall be in the Committee’s sole discretion and
shall be conclusive and binding on all parties. The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with applicable federal and state laws and rules and
regulations promulgated pursuant thereto and the rules and regulations of the
principal securities exchange on which the Common Stock is then listed for
trading. No member of the Committee and no officer of the Company shall be
liable for any action taken or omitted to be taken by such member, by any other
member of the Committee or by any officer of the Company in connection with the
performance of duties under the Plan, except for such person’s own willful
misconduct or as expressly provided by statute.
 
The expenses of the Plan shall be borne by the Company. The Plan shall not be
required to establish any special or separate fund or make any other segregation
of assets to assume the payment of any award under the Plan, and rights to the
payment of such awards shall be no greater than the rights of the Company’s
general creditors.
 
 
4.  
Shares Available for the Plan.

 
Subject to adjustments as provided in Section 16 hereof, an aggregate of three
million sixty-five thousand forty-one (3,065,041) Shares of Common Stock may be
issued pursuant to the Plan, plus an automatic annual increase on the first day
of each of the Company’s fiscal years beginning in 2011 and ending in 2015 equal
to the lesser of (i) two percent (2%) of the shares of Common Stock outstanding
on the last day of the immediately preceding fiscal year, and (ii) 750,000 such
(collectively, the “Shares”). Notwithstanding the foregoing, the maximum
aggregate number of Shares that may be issued pursuant to Incentive Stock
Options under the Plan shall not exceed three million sixty-five thousand
forty-one (3,065,041) Shares (subject to adjustments as provided in Section 16
hereof), and such number shall not be subject to annual adjustment as described
in the preceding sentence.
 
Such Shares may be in whole or in part authorized and unissued or held by the
Company as treasury shares. If any grant under the Plan expires or terminates
unexercised, becomes unexercisable or is forfeited as to any Shares, then such
unpurchased or forfeited Shares shall thereafter be available for further grants
under the Plan.
 
 
31

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing provisions of this Section 4 or
the generality of the provisions of Sections 3, 6 or 18 or any other section of
this Plan, the Committee may, at any time or from time to time, and on such
terms and conditions (that are consistent with and not in contravention of the
other provisions of this Plan) as the Committee may, in its sole discretion,
determine, enter into agreements (or take other actions with respect to the
options) for new options containing terms (including exercise prices) more (or
less) favorable than the outstanding options.
 
The maximum number of Shares of Common Stock subject to any award of Incentive
Stock Options, Non-qualified Stock Options, or other types of award under the
Plan for which the grant of such award or the lapse of the relevant restriction
period is subject to the attainment of Performance Goals, which may be granted
under the Plan during any calendar year of the Company to any eligible
participant in the Plan shall be 300,000 Shares per type of award (which shall
be subject to any further increase or decrease pursuant to Section 16). Each
performance award to be paid in Shares shall be referenced to one share of
Common Stock and shall be charged against the available Shares under this Plan
at the time the unit value measurement is converted to a referenced number of
Shares of Common Stock in accordance with Section 10. There are no annual
individual share limitations on awards of restricted stock, restricted stock
units, deferred stock units or performance awards that are not intended to be
Section 162(m) Awards. The maximum cash payment under any performance award
payable in cash to any eligible participant in the Plan with respect to any
calendar year and for which the payment of such award is subject to the
attainment of Performance Goals shall be $5,000,000. The foregoing individual
participant limitations shall be cumulative; that is, to the extent that Shares
of Common Stock for which awards are permitted to be granted to an eligible
participant during a calendar year are not covered by an award to such eligible
participant in a calendar year, the number of Shares of Common Stock available
for awards to such eligible participant shall automatically increase in the
subsequent calendar years during the term of the Plan until used.
 

   
5.  
Participation

 
Participation in the Plan shall be limited to those directors (including
Non-Employee Directors), officers (including non-employee officers) and
employees of, and other individuals performing services for, the Company and its
Subsidiaries selected by the Committee (including participants located outside
the United States). Nothing in the Plan or in any grant thereunder shall confer
any right on a participant to continue in the service or employ as a director or
officer of or in the performance of services for the Company or a Subsidiary or
shall interfere in any way with the right of the Company or a Subsidiary to
terminate the employment or performance of services or to reduce the
compensation or responsibilities of a participant at any time. By accepting any
award under the Plan, each participant and each person claiming under or through
him or her shall be conclusively deemed to have indicated his or her acceptance
and ratification of, and consent to, any action taken under the Plan by the
Company, the Board or the Committee.
 
 
Incentive Stock Options or Non-qualified Stock Options, restricted stock awards,
restricted stock unit or deferred stock unit awards, performance awards, or any
combination thereof, may be granted to such persons and for such number of
Shares as the Committee shall determine (such individuals to whom grants are
made being sometimes herein called “optionees” or “grantees,” as the case may
be). Determinations made by the Committee under the Plan need not be uniform and
may be made selectively among eligible individuals under the Plan, whether or
not such individuals are similarly situated. A grant of any type made hereunder
in any one year to an eligible participant shall neither guarantee nor preclude
a further grant of that or any other type to such participant in that year or
subsequent years.
 
 
32

--------------------------------------------------------------------------------

 
 
6.  
Incentive and Non-qualified Options

 
The Committee may from time to time grant to eligible participants Incentive
Stock Options, Non-qualified Stock Options, or any combination thereof; provided
that the Committee may grant Incentive Stock Options only to eligible employees
of the Company or its Subsidiaries. The options granted shall take such form as
the Committee shall determine, subject to the following terms and conditions.
 
It is the Company’s intent that Non-qualified Stock Options granted under the
Plan not be classified as Incentive Stock Options, that Incentive Stock Options
be consistent with and contain or be deemed to contain all provisions required
under Section 422 of the Code and any successor thereto, and that any
ambiguities in construction be interpreted in order to effectuate such intent.
If an Incentive Stock Option granted under the Plan does not qualify as such for
any reason, then to the extent of such non-qualification, the stock option
represented thereby shall be regarded as a Non-qualified Stock Option duly
granted under the Plan, provided that such stock option otherwise meets the
Plan’s requirements for Non-qualified Stock Options.
 
(a)  Price
 
The price per Share deliverable upon the exercise of each option (“exercise
price”) may not be less than 100% of the Fair Market Value of a share of Common
Stock as of the date of grant of the option, and in the case of the grant of any
Incentive Stock Option to an employee who, at the time of the grant, owns more
than 10% of the total combined voting power of all classes of stock of the
Company or any of its Subsidiaries, the exercise price may not be less than 110%
of the Fair Market Value of a share of Common Stock as of the date of grant of
the option, in each case unless otherwise permitted by Section 422 of the Code
or any successor thereto.
 
(b)  Payment
 
Options may be exercised, in whole or in part, upon payment of the exercise
price of the Shares to be acquired. Unless otherwise determined by the
Committee, payment shall be made (i) in cash (including check, bank draft, money
order or wire transfer of immediately available funds), (ii) by delivery of
outstanding shares of Common Stock with a Fair Market Value on the date of
exercise equal to the aggregate exercise price payable with respect to the
options’ exercise, (iii) by simultaneous sale through a broker reasonably
acceptable to the Committee of Shares acquired on exercise, as permitted under
Regulation T of the Federal Reserve Board or (iv) by any combination of the
foregoing.
 
In the event a grantee elects to pay the exercise price payable with respect to
an option pursuant to clause (ii) above, (A) only a whole number of share(s) of
Common Stock (and not fractional shares of Common Stock) may be tendered in
payment, (B) such grantee must present evidence acceptable to the Company that
he or she has owns any such shares of Common Stock tendered in payment of the
exercise price prior to the date of exercise, and (C) Common Stock must be
delivered to the Company. Delivery for this purpose may, at the election of the
grantee, be made either by (1) physical delivery of the certificate(s) for all
such shares of Common Stock tendered in payment of the price, accompanied by
duly executed instruments of transfer in a form acceptable to the Company, or
(2) direction to the grantee’s broker to transfer, by book entry, such shares of
Common Stock from a brokerage account of the grantee to a brokerage account
specified by the Company. When payment of the exercise price is made by delivery
of Common Stock, the difference, if any, between the aggregate exercise price
payable with respect to the option being exercised and the Fair Market Value of
the shares of Common Stock tendered in payment (plus any applicable taxes) shall
be paid in cash. No grantee may tender shares of Common Stock having a Fair
Market Value exceeding the aggregate exercise price payable with respect to the
option being exercised (plus any applicable taxes).
 
 
33

--------------------------------------------------------------------------------

 
 
(c)  Terms of Options
 
The term during which each option may be exercised shall be determined by the
Committee, but if required by the Code and except as otherwise provided herein,
no option shall be exercisable in whole or in part more than ten years from the
date it is granted, and no Incentive Stock Option granted to an employee who at
the time of the grant owns more than 10% of the total combined voting power of
all classes of stock of the Company or any of its Subsidiaries shall be
exercisable more than five years from the date it is granted. All rights to
purchase Shares pursuant to an option shall, unless sooner terminated, expire at
the date designated by the Committee. The
 
Committee shall determine the date on which each option shall become exercisable
and may provide that an option shall become exercisable in installments. The
Shares constituting each installment may be purchased in whole or in part at any
time after such installment becomes exercisable, subject to such minimum
exercise requirements as may be designated by the Committee. Prior to the
exercise of an option and delivery of the Shares represented thereby, the
optionee shall have no rights as a stockholder with respect to any Shares
covered by such outstanding option (including any dividend or voting rights).
 
(d)  Limitations on Grants
 
If required by the Code, the aggregate Fair Market Value (determined as of the
grant date) of Shares for which an Incentive Stock Option is exercisable for the
first time during any calendar year under all equity incentive plans of the
Company and its Subsidiaries (as defined in Section 422 of the Code or any
successor thereto) may not exceed $100,000.
 
(e)  Termination; Forfeiture
 
(i)  Death or Disability
 
Unless otherwise determined by the Committee at the time of grant of an award,
if a participant ceases to be a director, officer or employee of, or to perform
other services for, the Company or any Subsidiary due to death or Disability,
all of the participant’s options shall become fully vested and exercisable and
shall remain so for a period of 180 days from the date of such death or
Disability, but in no event after the expiration date of the options; provided
that the participant does not engage in Competition during such 180-day period
unless he or she received written consent to do so from the Board or the
Committee; provided further that the Board or Committee may extend such exercise
period (and related non-competition period) in its discretion, but in no event
may such extended exercise period extend beyond the expiration date of the
options. Notwithstanding the foregoing, if the Disability giving rise to the
termination of employment is not within the meaning of Section 22(e)(3) of the
Code or any successor thereto, Incentive Stock Options not exercised by such
participant within 90 days after the date of termination of employment will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under the Plan if required to be so treated under the Code.
 
 
34

--------------------------------------------------------------------------------

 


(ii)  Retirement
 
Unless otherwise determined by the Committee at the time of grant of an award,
if a participant ceases to be a director, officer or employee of, or to perform
other services for, the Company or any Subsidiary upon the occurrence of his or
her Retirement, (A) all of the participant’s options that were exercisable on
the date of Retirement shall remain exercisable for, and shall otherwise
terminate at the end of, a period of 90 days after the date of Retirement, but
in no event after the expiration date of the options; provided that the
participant does not engage in Competition during such 90 day period unless he
or she receives written consent to do so from the Board or the Committee;
provided further that the Board or Committee may extend such exercise period
(and related non-competition period) in its discretion, but in no event may such
extended exercise period extend beyond the expiration date of the options, and
(B) all of the participant’s options that were not exercisable on the date of
Retirement shall be forfeited immediately upon such Retirement; provided,
however, that such options may become fully vested and exercisable in the
discretion of the Committee. Notwithstanding the foregoing, Incentive Stock
Options not exercised by such participant within 90 days after Retirement will
cease to qualify as Incentive Stock Options and will be treated as Non-qualified
Stock Options under the Plan if required to be so treated under the Code.
 
(iii)  Discharge for Cause
 
Unless otherwise determined by the Committee, if a participant ceases to be a
director, officer or employee of , or to perform other services for, the Company
or a Subsidiary due to Cause, all of the participant’s options shall expire and
be forfeited immediately upon such cessation, whether or not then exercisable.
 
(iv)  Other Termination
 
Unless otherwise determined by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or a Subsidiary for any reason other than death, Disability,
 
 
Retirement or Cause, (A) all of the participant’s options that were exercisable
on the date of such cessation shall remain exercisable for, and shall otherwise
terminate at the end of, a period of 30 days after the date of such cessation,
but in no event after the expiration date of the options; provided that the
participant does not engage in Competition during such 30-day period unless he
or she receives written consent to do so from the Board or the Committee;
provided further that the Board or Committee may extend such exercise period
(and related non-competition period) in its discretion, but in no event may such
extended exercise period extend beyond the expiration date of the options, and
(B) all of the participant’s options that were not exercisable on the date of
such cessation shall be forfeited immediately upon such cessation.
 
(v)  Change in Control
 
Unless otherwise determined by the Committee at the time of grant of an award,
if there is a Change in Control of the Company and a participant is terminated
from being a director, officer or employee of, or from performing other services
for the Company or a Subsidiary through an “Involuntary Termination” effected
within forty-eight (48) months following the effective date of such Change in
Control, all of participant’s options shall automatically accelerate and become
fully vested and exercisable. Any option so accelerated will remain exercisable
until the earlier of (i) the expiration of the option term or (ii) the end of a
one- year period measured from the date of the Involuntary Termination as
defined herein. In addition, the Committee shall have the authority to grant
options that become fully vested and exercisable automatically upon a Change in
Control, whether or not the grantee is subsequently terminated.
 
 
35

--------------------------------------------------------------------------------

 
 
(f)  Forfeiture
 
If a participant exercises any of his or her options and, within one year
thereafter, either (i) is terminated from the Company or a Subsidiary for any of
the reasons specified in the definition of “Cause” set forth in Section 2(b), or
(ii) engages in Competition without having received written consent to do so
from the Board or the Committee, then the participant may, in the discretion of
the Committee, be required to pay the Company the gain represented by the
difference between the aggregate selling price of the Shares acquired upon the
options’ exercise (or, if the Shares were not then sold, their aggregate Fair
Market Value on the date of exercise) and the aggregate exercise price of the
options exercised (the “Option Gain”), without regard to any subsequent increase
or decrease in the Fair Market Value of the Common Stock. In addition, the
Company may, in its discretion, deduct from any payment of any kind (including
salary or bonus) otherwise due to any such participant an amount equal to the
Option Gain, provided, however, that no such deduction may occur from any
payment that is characterized as “nonqualified deferred compensation” to the
extent that such deduction would result in adverse tax consequences under
Section 409A of the Code.
 
(g)  Repricings of Options Prohibited.
 
Notwithstanding any other provision of the Plan to the contrary, outstanding
Incentive Stock Options and Non-qualified Stock Options may not be modified to
reduce the exercise price thereof nor may a new stock option with a lower
exercise price be substituted for a surrendered stock option nor, subject to the
provisions of Section 16 of the Plan, may a stock option be cancelled for cash
or another award, unless such action is approved by the stockholders of the
Company.
 

   
7.  
Section 162(m) Awards

 
Awards of Incentive Stock Options and Non-qualified Stock Options granted under
the Plan are intended by their terms to qualify as Section 162(m) Awards. Awards
of restricted stock, restricted stock units, deferred stock units and
performance awards granted under the Plan may qualify as Section 162(m) Awards
if the awards are granted or become payable or vested based upon the achievement
of Performance Goals in accordance with this Section 7.
 
In the case of an award of restricted stock, restricted stock units, deferred
stock units or a performance award that is intended to be a Section 162(m)
Award, the Committee shall make such determinations with respect to such an
award and shall establish the objective performance criteria and the individual
target award (if any) applicable to each participant or class of participants in
writing within ninety (90) days after the beginning of the applicable
performance period (or such other time period as is required under
Section 162(m) of the Code) and while the outcome of the Performance Goals is
substantially uncertain. The applicable performance criteria shall be based on
one or more of the Performance Goals set forth in Exhibit A hereto.
 
 
36

--------------------------------------------------------------------------------

 
 
Subject to the provisions of the Plan, the Committee shall, in its sole
discretion, have authority to determine the eligible participants to whom, and
the time or times at which, Section 162(m) Awards shall be made, the vesting and
payment provisions applicable to such awards, and all other terms and conditions
of such awards. As and to the extent required by Section 162(m) of the Code, the
terms of an award that is a Section 162(m) Award must state, in terms of an
objective formula or standard, the method of computing the amount of
compensation payable under the award, and must preclude discretion to increase
the amount of compensation payable under the terms of the award (but may allow
the Committee discretion to decrease the amount of compensation payable).
 
For each participant, the Committee may specify a targeted performance award.
The individual target award may be expressed, at the Committee’s discretion, as
a fixed dollar amount, a percentage of base pay or total pay (excluding payments
made under the Plan), or an amount determined pursuant to an objective formula
or standard. Establishment of an individual target award for a participant for a
calendar year shall not imply or require that the same level individual target
award (if any such award is established by the Committee for the relevant
participant) be set for any subsequent calendar year. At the time the
Performance Goals are established, the Committee shall prescribe a formula to
determine the percentages (which may be greater than 100%) of the individual
target award which may be payable based upon the degree of attainment of the
Performance Goals during the calendar year.
 
The measurements used in Performance Goals set under the Plan shall be
determined in accordance with generally accepted accounting principles, except,
to the extent that any objective Performance Goals are used, if any measurements
require deviation from generally accepted accounting principles, such deviation
shall be at the discretion of the Committee at the time the Performance Goals
are set or at such later time to the extent permitted under Section 162(m) of
the Code.
 
At the expiration of the applicable performance period, the Committee shall
determine and certify in writing the extent to which the Performance Goals
established pursuant to this Section 11 have been achieved and the percentage of
the participant’s individual target award that has been vested and earned.
Following the Committee’s determination and certification in accordance with the
foregoing, the Section 162(m) Award shall become vested and payable (or
deferred, in the case of deferred stock units) in accordance with the terms and
conditions of the applicable award agreement.
 

   
8.  
Restricted Stock

 
The Committee may at any time and from time to time grant Shares of restricted
stock under the Plan to such participants and in such amounts as it determines.
Each grant of Shares of restricted stock shall specify the applicable
restrictions on such Shares, the duration of such restrictions (which shall be
at least six months except as otherwise determined by the Committee or provided
in the third paragraph of this Section 8), and the time or times at which such
restrictions shall lapse with respect to all or a specified number of Shares
that are part of the grant.
 
The participant will be required to pay the Company the aggregate par value of
any Shares of restricted stock (or such larger amount as the Board may determine
to constitute capital under Section 154 of the Delaware General Corporation Law,
as amended, or any successor thereto) within ten days of the date of grant,
unless such Shares of restricted stock are treasury shares. Unless otherwise
determined by the Committee, certificates representing Shares of restricted
stock granted under the Plan will be held in escrow by the Company on the
participant’s behalf during any period of restriction thereon and will bear an
appropriate legend specifying the applicable restrictions thereon, and the
participant will be required to execute a blank stock power therefor. Except as
otherwise provided by the Committee, during such period of restriction the
participant shall have all of the rights of a holder of Common Stock, including
but not limited to the rights to receive dividends and to vote, and any stock or
other securities received as a distribution with respect to such participant’s
restricted stock shall be subject to the same restrictions as then in effect for
the restricted stock.
 
 
37

--------------------------------------------------------------------------------

 
 
Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company and its Subsidiaries due to death, Disability or Retirement during any
period of restriction, all restrictions on Shares of restricted stock granted to
such participant shall lapse. At such time as a participant ceases to be a
director, officer or employee of, or otherwise performing services for, the
Company or its Subsidiaries for any other reason, all Shares of restricted stock
granted to such participant on which the restrictions have not lapsed shall be
immediately forfeited to the Company.
 
Unless otherwise determined by the Committee at the time of grant of an award,
if there is a Change in Control of the Company and a participant is terminated
from being a director, officer or employee of, or from performing other services
for the Company or a Subsidiary through an Involuntary Termination effected
within forty-eight (48) months following the effective date of such Change in
Control, all restrictions on Shares of restricted stock granted to such
participant shall automatically lapse. In addition, the Committee shall have the
authority to grant shares of restricted stock with respect to which all
restrictions shall lapse automatically upon a Change in Control, whether or not
the grantee is subsequently terminated.
 

   
9.  
Restricted Stock Units; Deferred Stock Units

 
The Committee may at any time and from time to time grant restricted stock units
under the Plan to such participants and in such amounts as it determines. Each
grant of restricted stock units shall specify the applicable restrictions on
such units, the duration of such restrictions (which shall be at least six
months except as otherwise determined by the Committee or provided in the third
paragraph of this Section 9), and the time or times at which such restrictions
shall lapse with respect to all or a specified number of units that are part of
the grant.
 
Each restricted stock unit shall be equivalent in value to one share of Common
Stock and shall entitle the participant to receive from the Company at the end
of the vesting period (the “Vesting Period”) applicable to such unit one Share,
unless the participant elects in a timely fashion to defer the receipt of such
Shares, as provided below. Restricted stock units may be granted without payment
of cash or consideration to the Company; provided that participants shall be
required to pay to the Company the aggregate par value of the Shares received
from the Company within ten days of the issuance of such Shares unless such
Shares are treasury shares.
 
Except as otherwise provided by the Committee, during the restriction period the
participant shall not have any rights as a shareholder of the Company; provided
that the participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each restricted stock unit at the end of the Vesting Period, unless
such restricted stock units are converted into deferred stock units, in which
case such accumulated dividends or distributions shall be paid by the Company to
the participant at such time as the deferred stock units are converted into
Shares.
 
Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to death, Disability or Retirement during any
period of restriction, all restrictions on restricted stock units granted to
such participant shall lapse. At such time as a participant ceases to be a
director, officer or employee of, or otherwise performing services for, the
Company or any Subsidiary for any other reason, all restricted stock units
granted to such participant on which the restrictions have not lapsed shall be
immediately forfeited to the Company.
 
 
38

--------------------------------------------------------------------------------

 
 
Except as otherwise provided by the Committee at the time of grant of an award,
if there is a Change in Control of the Company and a participant is terminated
from being a director, officer or employee of, or from performing other services
for the Company or a Subsidiary through an Involuntary Termination effected
within forty-eight (48) months following the effective date of such Change in
Control, all restrictions on restricted stock units granted to such participant
shall automatically lapse. In addition, the Committee shall have the authority
to grant restricted stock units with respect to which all restrictions shall
lapse automatically upon a Change in Control, whether or not the grantee is
subsequently terminated.
 
A participant may elect by written notice to the Company, which notice must be
made before the later of (i) the close of the tax year preceding the year in
which the restricted stock units are granted or (ii) 30 days of first becoming
eligible to participate in the Plan (or, if earlier, the last day of the tax
year in which the participant first becomes eligible to participate in the plan)
and on or prior to the date the restricted stock units are granted, to defer the
receipt of all or a portion of the Shares due with respect to the vesting of
such restricted stock units; provided that the Committee may impose such
additional restrictions with respect to the time at which a participant may
elect to defer receipt of Shares subject to the deferral election, and any other
terms with respect to a grant of restricted stock units to the extent the
Committee deems necessary to enable the participant to defer recognition of
income with respect to such units until the Shares underlying such units are
issued or distributed to the participant. Upon such deferral, the restricted
stock units so deferred shall be converted into deferred stock units. Except as
provided below, delivery of Shares with respect to deferred stock units shall be
made at the end of the deferral period set forth in the participant’s deferral
election notice (the “Deferral Period”). Deferral Periods shall be no less than
one year after the vesting date of the applicable restricted stock units.
 
Except as otherwise provided by the Committee, during such Deferral Period the
participant shall not have any rights as a shareholder of the Company; provided
that, the participant shall have the right to receive accumulated dividends or
distributions with respect to the corresponding number of shares of Common Stock
underlying each deferred stock unit at the end of the Deferral Period when such
deferred stock units are converted into Shares.
 
Except as otherwise provided by the Committee, if a Participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary upon his or her death prior to the end of the Deferral
Period, the participant shall receive payment in Shares in respect of such
participant’s deferred stock units which would have matured or been earned at
the end of such Deferral Period as if the applicable Deferral Period had ended
as of the date of such participant’s death.
 
Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary upon becoming disabled (as defined under
Section 409A(a)(2)(C) of the Code) or Retirement or for any other reason except
termination for Cause prior to the end of the Deferral Period, the participant
shall receive payment in Shares in respect of such participant’s deferred stock
units at the end of the applicable Deferral Period or on such accelerated basis
as the Committee may determine, to the extent permitted by, and subject to the
limitations of, Section 409A of the Code and regulations promulgated thereunder.
 
 
39

--------------------------------------------------------------------------------

 
 
Except as otherwise provided by the Committee, if a participant ceases to be a
director, officer or employee of, or to otherwise perform services for, the
Company or any Subsidiary due to termination for Cause such participant shall
immediately forfeit any deferred stock units which would have matured or been
earned at the end of the applicable Deferral Period.
 
Except as otherwise provided by the Committee, in the event of a Change in
Control that also constitutes a “change in the ownership or effective control
of” the Company, or a change in the ownership of a substantial portion of the
Company’s assets (in each case as determined under Section 409A of the Code), a
participant shall receive payment in Shares in respect of such participant’s
deferred stock units which would have matured or been earned at the end of the
applicable Deferral Period as if such Deferral Period had ended immediately
prior to the Change in Control; provided, however, that if an event that
constitutes a Change in Control hereunder does not constitute a “change in
control” under Section 409A of the Code (or the regulations promulgated
thereunder), no payments with respect to the deferred stock units shall be made
under this paragraph to the extent such payments would constitute an
impermissible acceleration under Section 409A of the Code.
 

   
10.  
Performance Awards

 
Performance awards may be granted to participants at any time and from time to
time as determined by the Committee. The Committee shall have complete
discretion in determining the size and composition of performance awards granted
to a participant. The period over which performance is to be measured (a
“performance cycle”) shall commence on the date specified by the Committee and
shall end on the last day of a fiscal year specified by the Committee. Unless
otherwise determined by the Committee at the time of grant of an award, a
performance award shall be paid no later than the 15th day of the third month
following the completion of a performance cycle. Performance awards may include
(i) specific dollar-value target awards (ii) performance units, the value of
each such unit being determined by the Committee at the time of issuance, and/or
(iii) performance Shares, the value of each such Share being equal to the Fair
Market Value of a share of Common Stock.
 
The value of each performance award may be fixed or it may be permitted to
fluctuate based on a performance factor (e.g., return on equity) selected by the
Committee.
 
The Committee shall establish performance goals and objectives for each
performance cycle on the basis of such criteria and objectives as the Committee
may select from time to time, including, without limitation, the performance of
the participant, the Company, one or more of its Subsidiaries or divisions or
any combination of the foregoing. During any performance cycle, the Committee
shall have the authority to adjust the performance goals and objectives for such
cycle for such reasons as it deems equitable.
 
The Committee shall determine the portion of each performance award that is
earned by a participant on the basis of the Company’s performance over the
performance cycle in relation to the performance goals for such cycle. The
earned portion of a performance award may be paid out in Shares, cash, Other
Company Securities, or any combination thereof, as the Committee may determine.
 
 
40

--------------------------------------------------------------------------------

 
 
A participant must be a director, officer or employee of, or otherwise perform
services for, the Company or its Subsidiaries at the end of the performance
cycle in order to be entitled to payment of a performance award issued in
respect of such cycle; provided, however, that except as otherwise determined by
the Committee, if a participant ceases to be a director, officer or employee of,
or to otherwise perform services for, the Company and its Subsidiaries upon his
or her death, Retirement, or Disability prior to the end of the performance
cycle, the participant shall earn a proportionate portion of the performance
award based upon the elapsed portion of the performance cycle and the Company’s
performance over that portion of such cycle.
 
In the event of a Change in Control, a participant shall earn no less than the
portion of the performance award that the participant would have earned if the
applicable performance cycle(s) had terminated as of the date of the Change in
Control.
 

   
11.  
Withholding Taxes

 
(a)  Participant Election
 
Unless otherwise determined by the Committee, a participant may elect to deliver
shares of Common Stock (or have the Company withhold shares acquired upon
exercise of an option or deliverable upon grant or vesting of restricted stock,
as the case may be) to satisfy, in whole or in part, the amount the Company is
required to withhold for taxes in connection with the exercise of an option or
the delivery of restricted stock upon grant or vesting, as the case may be. Such
election must be made on or before the date the amount of tax to be withheld is
determined. Once made, the election shall be irrevocable. The fair market value
of the shares to be withheld or delivered will be the Fair Market Value as of
the date the amount of tax to be withheld is determined. In the event a
participant elects to deliver or have the Company withhold shares of Common
Stock pursuant to this Section 11(a), such delivery or withholding must be made
subject to the conditions and pursuant to the procedures set forth in
Section 6(b) with respect to the delivery or withholding of Common Stock in
payment of the exercise price of options. Shares withheld to pay withholding
taxes may not exceed the minimum statutory withholding rate.
 
(b)  Company Requirement
 
The Company may require, as a condition to any grant or exercise under the Plan
or to the delivery of certificates for Shares issued hereunder, that the grantee
make provision for the payment to the Company, either pursuant to Section 11(a)
or this Section 11(b), of federal, state or local taxes of any kind required by
law to be withheld with respect to any grant or delivery of Shares. The Company,
to the extent permitted or required by law, shall have the right to deduct from
any payment of any kind (including salary or bonus) otherwise due to a grantee,
an amount equal to any federal, state or local taxes of any kind required by law
to be withheld with respect to any grant or delivery of Shares under the Plan.
Shares withheld to pay withholding taxes may not exceed the minimum statutory
withholding rate; provided, however, that no such deduction may occur from any
payment that is characterized as “nonqualified deferred compensation” to the
extent that such deduction would result in adverse tax consequences under
Section 409A of the Code.
 

   
12.  
Written Agreement; Vesting

 
Unless the Committee determines otherwise, each employee to whom a grant is made
under the Plan shall enter into a written agreement with the Company that shall
contain such provisions, including without limitation vesting requirements,
consistent with the provisions of the Plan, as may be approved by the Committee.
Unless the


 
41

--------------------------------------------------------------------------------

 
 
Committee determines otherwise and except as otherwise provided in Sections 6,
7, 8, 9 and 10 in connection with a Change in Control or certain occurrences of
termination, no grant under this Plan may be exercised, and no restrictions
relating thereto may lapse, within six months of the date such grant is made.
 

   
13.  
Transferability

 
Unless the Committee determines otherwise, no award granted under the Plan shall
be transferable by a participant other than by will or the laws of descent and
distribution or to a participant’s Family Member by gift or a qualified domestic
relations order as defined by the Code. Unless the Committee determines
otherwise, an option may be exercised only by the optionee or grantee thereof;
by his or her Family Member if such person has acquired the option by gift or
qualified domestic relations order; by the executor or administrator of the
estate of any of the foregoing or any person to whom the option is transferred
by will or the laws of descent and distribution; or by the guardian or legal
representative of any of the foregoing; provided that Incentive Stock Options
may be exercised by any Family Member, guardian or legal representative only if
permitted by the Code and any regulations thereunder. All provisions of this
Plan shall in any event continue to apply to any award granted under the Plan
and transferred as permitted by this Section 13, and any transferee of any such
award shall be bound by all provisions of this Plan as and to the same extent as
the applicable original grantee.
 

   
14.  
Listing, Registration and Qualification

 
If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of Shares subject to any option,
performance award, restricted stock unit, deferred stock unit or restricted
stock grant is necessary or desirable as a condition of, or in connection with,
the granting of same or the issue or purchase of Shares thereunder, no such
option may be exercised in whole or in part, no such performance award may be
paid out, and no Shares may be issued, unless such listing, registration or
qualification is effected free of any conditions not acceptable to the
Committee.
 

   
15.  
Transfer of Employee

 
The transfer of an employee from the Company to a Subsidiary, from a Subsidiary
to the Company, or from one Subsidiary to another shall not be considered a
termination of employment; nor shall it be considered a termination of
employment if an employee is placed on military or sick leave or such other
leave of absence which is considered by the Committee as continuing intact the
employment relationship.
 

   
16.  
Adjustments

 
In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, distribution of assets, or any
other change in the corporate structure or shares of the Company, the Committee
shall make such adjustment as it deems appropriate in the number and kind of
Shares or other property available for issuance under the Plan (including,
without limitation, the total number of Shares available for issuance under the
Plan pursuant to Section 4), in the number and kind of options, Shares,
restricted stock units, deferred stock units or other property covered by grants
previously made under the Plan, and in the exercise price of outstanding
options. Any such adjustment shall be final, conclusive and binding for all
purposes of the Plan and shall take into account the applicable requirements of
Section 409A of the Code. In the event of any merger, consolidation or other
reorganization in which the Company is not the surviving or continuing
corporation or in which a Change in Control is to occur, all of the Company’s
obligations regarding awards that were granted hereunder and that are
outstanding on the date of such event shall, on such terms as may be approved by
the Committee prior to such event, be (a) canceled in exchange for cash or other
property taking into account the requirements of Section 409A of the Code, or
(b) assumed by the surviving or continuing corporation.
 
 
42

--------------------------------------------------------------------------------

 
 
Without limitation of the foregoing, in connection with any transaction of the
type specified by clause (iii) of the definition of a Change in Control in
Section 2(c), the Committee may, in its discretion, (i) cancel any or all
outstanding options under the Plan in consideration for payment to the holders
thereof of an amount equal to the portion of the consideration that would have
been payable to such holders pursuant to such transaction if their options had
been fully exercised immediately prior to such transaction, less the aggregate
exercise price that would have been payable therefor, or (ii) if the amount that
would have been payable to the option holders pursuant to such transaction if
their options had been fully exercised immediately prior thereto would be equal
to or less than the aggregate exercise price that would have been payable
therefor, cancel any or all of such options for no consideration or payment of
any kind. Payment of any amount payable pursuant to the preceding sentence may
be made in cash or, in the event that the consideration to be received in such
transaction includes securities or other property, in cash and/or securities or
other property in the Committee’s discretion.
 

   
17.  
Amendment and Termination of the Plan

 
The Board of Directors or the Committee, without approval of the stockholders,
may amend or terminate the Plan, except that no amendment shall become effective
without prior approval of the stockholders of the Company if stockholder
approval would be required by applicable law or regulations or by any listing
requirement of the principal stock exchange on which the Common Stock is then
listed.
 

   
18.  
Amendment or Substitution of Awards under the Plan.

 
The terms of any outstanding award under the Plan may be amended from time to
time by the Committee in its discretion in any manner that it deems appropriate,
including, but not limited to, acceleration of the date of exercise of any award
and/or payments thereunder or of the date of lapse of restrictions on Shares
(but only to the extent permitted by Section 409A of the Code); provided that,
except as otherwise provided in Section 16, no such amendment shall adversely
affect in a material manner any right of a participant under the award without
his or her written consent, and provided further that the Committee shall not
reduce the exercise price of any options awarded under the Plan or take any
other action that would constitute a repricing under Section 6(g) without
approval of the stockholders of the Company.
 
 

   
19.  
Commencement Date; Termination Date.

 
The date of commencement of the Plan shall be the date on which the Company’s
Registration Statement on Form S-1 (File No. 333-119111) is declared effective
by the Securities and Exchange Commission.
 
 
43

--------------------------------------------------------------------------------

 
 
Unless previously terminated upon the adoption of a resolution of the Board
terminating the Plan, the Plan shall terminate at the close of business on the
ten year anniversary of the date on which the Company’s Registration Statement
on Form S-1 (File No. 333-119111) is declared effective by the Securities and
Exchange Commission. No termination of the Plan shall materially and adversely
affect any of the rights or obligations of any person, without his or her
written consent, under any grant of options or other incentives theretofore
granted under the Plan.
 
No award shall be granted pursuant to the Plan following the date of the Plan’s
termination, but awards granted prior to such date may extend beyond that date;
provided that no Section 162(m) Award (other than an Incentive Stock Option or
Non-qualified Stock Option) shall be granted on or after the fifth anniversary
of the stockholder approval of the Plan unless the Performance Goals set forth
on Exhibit A are reapproved (or other designated performance goals are approved)
by the stockholders no later than the first stockholder meeting that occurs in
the fifth year following the year in which stockholders approve the Performance
Goals set forth on Exhibit A.
 
20.  
Severability

 
      Whenever possible, each provision of the Plan shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of the Plan is held to be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of the Plan.



   
21.  
Governing Law

 
The Plan shall be governed by the corporate laws of the State of Delaware,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive law of another
jurisdiction.
 

   
22.  
Section 409A of the Code

 
The Plan is intended to comply with the applicable requirements of Section 409A
of the Code and shall be limited, construed and interpreted in accordance with
such intent. To the extent that any award under the Plan is subject to
Section 409A of the Code, it shall be paid in a manner that will comply with
Section 409A of the Code, including proposed, temporary or final regulations or
any other guidance issued by the Secretary of the Treasury and the Internal
Revenue Service with respect thereto. Notwithstanding anything herein to the
contrary, any provision in the Plan or any award agreement that is inconsistent
with Section 409A of the Code shall be deemed to be amended to comply with
Section 409A of the Code and shall not require the consent of the affected
participants or their beneficiaries, and to the extent that such provision
cannot be amended to comply therewith, such provision shall be null and void.
 
 
44

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PERFORMANCE GOALS
 
To the extent permitted under Section 162(m) of the Code, performance goals
established for purposes of the grant or vesting of awards of restricted stock,
restricted stock units, deferred stock units, and/or performance awards, each
intended to be “performance-based” under Section 162(m) of the Code, shall be
based on the attainment of certain target levels of, or a specified increase or
decrease (as applicable) in one or more of the following performance goals (“
Performance Goals ”):
 

       
• 
earnings per share;
     
• 
operating income;
     
• 
net income (before or after taxes);
     
• 
growth in book value;
     
• 
growth in tangible book value;
     
• 
relative combined ratio performance compared to industry;
     
• 
earnings before interest, tax, depreciation and amortization;
     
• 
return on equity;
     
• 
return on assets;
     
• 
net revenues;
     
• 
gross revenues;
     
• 
revenue growth;
     
• 
service revenues;
     
• 
market share;
     
• 
reduction in operating expenses;
     
• 
direct premiums written adjusted to exclude assigned premiums;
     
• 
combined ratio adjusted to exclude reserve additions and releases.

 
The Compensation Committee may designate additional business criteria on which
the performance goals may be based or adjust, modify or amend those criteria.
 
 
45

--------------------------------------------------------------------------------

 
 
To the extent permitted under Section 162(m) of the Code, the Committee may, in
its sole discretion, also exclude, or adjust to reflect, the impact of an event
or occurrence that the Committee determines should be appropriately excluded or
adjusted, including:
 
(a) restructurings, discontinued operations, extraordinary items or events, and
other unusual or non-recurring charges as described in Accounting Principles
Board Opinion No. 30 and/or management’s discussion and analysis of financial
condition and results of operations appearing or incorporated by reference in
the Company’s Form 10-K for the applicable year;
 
(b) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management; or
 
(c) a change in tax law or accounting standards required by generally accepted
accounting principles.
 
Performance Goals may also be based upon individual participant performance
goals, as determined by the Committee, in its sole discretion.
 
In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. To
the extent permitted under Section 162(m) of the Code, but only to the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for stockholder approval), the Committee may
also:
 
(a) designate additional business criteria on which the performance goals may be
based; or
 
(b) adjust, modify or amend the aforementioned business criteria.
 
 
46

--------------------------------------------------------------------------------

 
EXHIBIT E


 
GENERAL RELEASE
 
1.           I, __________________________, in consideration of and subject to
the performance by SeaBright Insurance Company, an Illinois domiciled company
(together with its subsidiaries, the “Company”), of its obligations under the
Amended Employment Agreement, dated as of ___, 2011 (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and their
Affiliates and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company and its
affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.
 
1.
I understand that any payments or benefits paid or granted to me under Section
4(a) of the Agreement represent, in part, consideration for signing this General
Release and are not salary, wages or benefits to which I was already
entitled.  I understand and agree that I will not receive the payments and
benefits specified in Section 4(a) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release.  Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates.  I also acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
hereof) by virtue of any employment by the Company.

 
2.
Except as provided in Paragraph 4 below and except for the provisions of my
Employment Agreement which expressly survive the termination of my employment
with the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counterclaims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, the Company (including, but not limited to, any allegation, claim or
violation, arising under:  Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including, without limitation, the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state and local counterparts; or under any other
federal, state or local civil or human rights law, or under any other local,
state, or federal law, regulation or ordinance; or under any public policy,
contract or tort, or under common law; or arising under any policies, practices
or procedures of Employer; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, or defamation; or any claim for
costs, fees, or other expenses, included (without limitation) attorneys’ fees
incurred in these matters) (all of the foregoing collectively referred to herein
as the “Claims”).

 
 
47

--------------------------------------------------------------------------------

 
 
3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Paragraph 2 above.

 
4.
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General Release.  I acknowledge and agree
that my separation from employment with the Company in compliance with the terms
of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 
5.
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied.  I expressly consent that this General Release shall be given full
force and effect according to each and all of its express terms and provisions,
including, without limitation, those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied.  I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement.  I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such
Claims.  I further agree that I am not aware of any pending charge or complaint
of the type described in Paragraph 2 as of the execution of this General
Release.

 
6.
I represent that I am not aware of any claim by me other than the claims that
are released by this Agreement.

 
7.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 
8.
I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release.  I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including (without limitation) reasonable
attorneys’ fees, and return all payments received by me pursuant to the
Agreement.

 
 
48

--------------------------------------------------------------------------------

 
 
9.
I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other counsel I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.

 
10.
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 
11.
I agree to reasonably cooperate with the Company in any internal investigation
or administrative, regulatory, or judicial proceeding.  I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may come into my possession all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments.  I understand
that in the event the Company asks for my cooperation in accordance with this
provision, the Company will reimburse me solely for reasonable travel expenses,
including, without limitation, lodging and meals, upon my submission of
receipts.

 
12.
I agree not to disparage the Company, its past and present investors, officers,
directors or employers or its affiliates and to keep all confidential and
proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained.  I further agree that as of the date hereof, I have
returned to the Company any and all property, tangible or intangible, relating
to its business, which I possessed or had control over at any time (including,
but not limited to, company-provided credit cards, building or office access
cards, keys, computer equipment, manuals, files, documents, records, software,
customer database and other data) and that I shall not retain any copies,
compilations, extracts, excerpts, summaries or other notes of any such manuals,
files, documents, records, software, customer database or other data.

 
13.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims (i) arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof (ii) to indemnification for which I may be
entitled to as a former officer or director of the Company under their
respective charter and/or bylaws and/or other constituent documents so long as I
am otherwise entitled to be indemnified as authorized thereunder.

 
 
49

--------------------------------------------------------------------------------

 
 
14.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 


 
 
[Remainder of page intentionally left blank.]

 
 
50

--------------------------------------------------------------------------------

 
 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
 
 
(i)
I HAVE READ IT CAREFULLY;

 
 
(ii)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 
 
(iii)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 
 
(iv)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 
 
(v)
I HAVE HAD AT LEAST TWENTY-ONE (21) DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON ________________, 20__, TO CONSIDER
IT AND THE CHANGES MADE SINCE THE ________________, 20__ VERSION OF THIS RELEASE
ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 
 
(vi)
THE CHANGES TO THE AGREEMENT SINCE ________________, 20__ EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.

 
 
(vii)
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 
 
(viii)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 
 
(ix)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 


 
 
Signature:
    Date:     NEAL A. FULLER      

 
 
 
51